10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00634-MMD-CBC Document 74 Filed 09/23/19 Page 1 of 4

L

AARON D. FORD _U FILED RECEIVED
Attorney General —— ENTERED __ SERVED ON

PETER E. DUNKLEY, Bar No. 11110 COUNSELIPARTIES OF RECORD
Deputy Attorney General

State of Nevada

Public Safety Division SEP 25 2019

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1259 CLERK US DISTRICT COURT

E-mail: pdunkley@ag.nv.gov DISTRICT OF NEVADA
sens BY. DEPUTY

 

 

 

 

 

 

 

 

Attorneys for Defendants
David Carpenter, Pamela Feil,
and Jason O'Dea

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RICHARD WEDDLE, Case No. 3:16-cv-00634-MMD-CBC
DEN
Plaintiff, OF
MOTION FOR EXTENSION OF TIME TO
VS. RESPOND TO DISCOVERY
(SECOND REQUEST)

ISIDRO BACA, et al.,

Defendants.

 

 

Defendants, David Carpenter, Pamela Fiel, and Jason O’Dea, by and through counsel, Aaron D.
Ford, Attorney General of the State of Nevada, and Peter E. Dunkley, Deputy Attorney General, hereby
submits this Motion for Extension of Time to File Responses to Plaintiffs Discovery requests. (Second
Request). This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following
Memorandum of Points and Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES

I. BACKGROUND

Defendant Pamela Feil is a former employee who has duly requested representation from the
Attorney General’s Office in this litigation. After requesting and obtaining representation from the
Attorney General’s Office, for this litigation, Ms. Feil has apparently changed residences, which has
resulted in a change of address and phone number. The undersigned has attempted to communicate
with Ms. Feil with respect to the outstanding discovery. U.S. Post Office mail to Ms. Feil has been
returned to our office, and as of September 23, 2019, the discovery has been re-sent to the forwarding

fit

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

|
Case 3:16-cv-00634-MMD-CBC Document 74 Filed 09/23/19 Page 2 of 4

address provided by the U.S. Post Office. The undersigned has not located an e-mail address. The
undersigned will continue attempts to follow up with Ms. Feil to obtain discovery responses.

As supported by the Declaration of Peter E. Dunkley, attached hereto as Exhibit A, Defendants
respectfully request a 45 day extension of time for Ms. Feil to submit responses to outstanding
discovery.

I. ARGUMENT

Defendants respectfully request a forty five (45) day extension of time out from the current
deadline (September 23, 2019) to respond to Plaintiff's Discovery in this case. Defense counsel
submits that Ms. Feil is a former employee who has requested representation from this office.
However, Ms. Feil’s contact information has changed and the undersigned has had no recent success in
communicating with Ms. Feil regarding the discovery. Our office had mailed discovery to Ms. Fiel’s
address, but the mail was returned by the U.S. Post Office. As of September 23, 2019, our office has
re-sent the discovery to Ms. Fiel’s forwarding address as indicated on the notice of returned mail from
the U.S. Post Office. Telephone calls from the undersigned to Ms. Feil resulted in being informed that
the telephone number initially indicated by Ms. Feil was now incorrect.

Defense counsel respectfully requests this extension to permit time to re-establish
communications with Ms. Feil.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendant’s request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a
thorough opportunity to respond to the discovery requests, The requested forty-five (45) day extension
of time should permit our office time to re-establish communications with Ms. Feil in order to ensure
//f

Iii

ffl

if}

 
ry

“I ON tA

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00634-MMD-CBC Document 74 Filed 09/23/19 Page 3 of 4

proper discovery responses in this case. Defendant asserts that the requisite good cause is present to
warrant the requested extension of time.
DATED this 23rd day of September, 2019.
AARON D, FORD

Attorney General

By:  /s/ Peter E, Dunkley

PETER E. DUNKLEY, Bar No. 11110
Deputy Attorney General

Attorneys for Defendants

IT ISSO ORDERED

 

 

U.S/MAGISTRATE JUDGE

DATED IE! 5/2011

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00634-MMD-CBC Document 74 Filed 09/23/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that | am an employee of the Office of the Attorney General, State of Nevada, and that
on this 23rd day of September, 2019, I caused to be deposited for mailing a true and correct copy of the
foregoing, MOTION FOR EXTENSION OF TIME TO RESPOND TO DISCOVERY (SECOND
REQUEST), to the following:
Richard Weddle, #85306
High Desert State Prison

P.O. Box 650
Indian Springs, NV 89070

/s/ Caitie Collins
An employee of the
Office of the Attorney General

 
aI DA mW & W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00634-MMD-CBC Document 74-1 Filed 09/23/19 Page 1 of 1

DECLARATION OF PETER E, DUNKLEY

1. I, Peter E. Dunkley, am over the age of 18 and am otherwise fully competent to testify to
the facts contained in this declaration.

2. The statements contained in this declaration, except where otherwise indicated to be
upon information and belief, are based on my personal knowledge and experience.

3. | am an Attorney licensed to practice law in the U.S. District Court, District of Nevada.

4, In connection with the filing of this declaration, I submit this declaration in support of
Defendant’s Motion for Extension of Time in the matter entitled Weddle v Baca, et al., currently
pending in the United States District Court, District of Nevada as Case No. 3:16-CV-00634-MMD-
CBC.

5. Defense counsel has recently been reassigned this matter from another attorney.

6. We have been preparing discovery responses pursuant to our offices first request for an
extension of time to do so.

7. Last week, however, we learned that our efforts to communicate with Pamela Feil about
discovery were unsuccessful as the U.S. Post Office returned to our office, mail to Ms. Feil undelivered.

8. The returned mail indicated a forwarding address for Ms. Feil and the discovery was
forwarded to Ms, Feil at the new address.

9. We have been unable to communicate with Ms. Feil. We have no e-mail address.

10. A phone call to Ms. Feil resulted in learning that the number we had for Ms. Feil was
now a wrong number.

11. The undersigned will continue efforts to re-establish communications with Ms. Feil and
to obtain discovery responses from her.

FURTHER I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is
true and correct. |

EXECUTED this 23rd day of September, 2019

Peter E. Dunkley

 
